207 Md. 631 (1955)
114 A.2d 893
CLAY
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 3, October Term, 1955 (Adv.).]
Court of Appeals of Maryland.
Decided June 22, 1955.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus by Judge Carter, in the Baltimore City Court. The petitioner was convicted upon a plea of guilty, of unauthorized use of an automobile and sentenced on August 30, 1954, to two years in the Maryland Reformatory for Males. The only point raised is as to the legality of his transfer to the House of Correction. *632 Code (1954 Supp.), Art. 27, Secs. 763, 794, confers a measure of discretion upon the Superintendent of Prisons to make transfers of this kind. We have held that the propriety of a transfer is not reviewable on habeas corpus. Bell v. Warden, 207 Md. 618; Hirons v. Warden, 198 Md. 662.
Application denied, with costs.